UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8852 John Hancock Institutional Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: February 28 Date of reporting period: February 28, 2006 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 17 Trustees & officers page 30 For more information page 37 To Our Shareholders, After producing modest returns in 2005, the stock market started off strong in the first two months of 2006. The major indexes all advanced and produced two-month returns that were already half as much as the markets returns for all of 2005. For example, the Standard & Poors 500 Index returned 2.93% through February 2006, versus 4.91% last year in total. Investors were encouraged by solid corporate earnings, a slower-growing economy and stable inflation, which suggested the Federal Reserve could be coming close to the end of their 18-month campaign of rising interest rates. Although a solid yearly beginning has typically augured well for the rest of the year, it is anyones guess where the market will end 2006, especially given the wild cards of interest rate moves and record-high energy prices and their impact on corporate profits and the economy. One thing we do know, however, is that the stock markets pattern is one of extremes. Consider the last 10 years. From 1995 through 1999, we saw double-digit returns in excess of 20% per year, only to have 2000 through 2002 produce ever-increasing negative results, followed by another 20%-plus up year in 2004 and a less than 5% advance in 2005. Since 1926, the market, as measured by the Standard & Poors 500 Index, has produced average annual results of 10.4% . However, that normal return is rarely produced in any given year. In fact, calendar-year returns of 8% to 12% have occurred only five times in the 80 years since 1926. Although the past in no way predicts the future, we have learned at least one lesson from history: Expect highs and lows in the short term, but always invest for the long term. Equally important: Work with your financial professional to maintain a diversified portfolio, spread out among not only different asset classes  stocks, bonds and cash  but also among various investment styles. Its the best way we know of to benefit from, and weather, the markets extremes. This commentary reflects the CEOs views as of February 28, 2006. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks above-average total return, consisting of capital appreciation and income, by nor- mally investing at least 80% of its assets in a diversi- fied portfolio of equity securities which are primarily large-capitalization companies. The portfolios risk pro- file is substantially similar to that of the Standard & Poors 500 Index. Over the last twelve months * The stock market posted solid advances, bolstered by moderating fuel prices in the second half of the period. * Riding a strong second half and solid stock picking, the Fund recorded a double-digit gain and outperformed both its benchmark index and peer group average. * The health care sector was a major contributor to performance. The total return for the Fund is at net asset value with all distributions reinvested. Top 10 holdings 4.7% Exxon Mobil Corp. 3.1% Citigroup, Inc. 2.6% General Electric Co. 2.0% Intel Corp. 2.0% Cisco Systems, Inc. 2.0% American International Group, Inc. 1.9% Hewlett-Packard Co. 1.9% Freddie Mac 1.8% Microsoft Corp. 1.7% ConocoPhillips As a percentage of net assets on February 28, 2006. 1 BY JOHN C. FORELLI AND JAY C. LEU FOR THE PORTFOLIO MANAGEMENT TEAM, INDEPENDENCE INVESTMENT LLC MANAGERS REPORT JOHN HANCOCK Independence Diversified Core Equity Fund II Aided by a solid rally in the fourth quarter of 2005, U.S. stocks pushed higher during the 12 months ending February 28, 2006. Rising interest rates and surging energy prices  the latter reaching a peak around the time Hurricane Katrina made landfall at the end of August  kept a lid on the markets gains during the first half of the period. However, investors were cheered as crude oil prices moderated somewhat in the fourth quarter and the govern ment reported that gross domestic product (GDP), a measure of all the goods and services produced in the United States, expanded at a healthy 4.1% annual rate in the third quarter. While growth subsequently slowed to an estimated 1.6% in the fourth quarter, the economy seemed on track to bounce back nicely in the first quarter of the new year. For 2005 overall, the economy expanded at roughly a 3.5% pace, compared with 4.2% in 2004. Aided by a solid rally in the fourth quarter of 2005, U.S. stocks pushed higher during the 12 months ending February 28, 2006. Stock prices were given a further boost at the beginning of January, when the minutes released from the Federal Reserve Boards meeting in December suggested that Fed officials thought their series of credit-tightening moves might be near an end. For the remainder of the period, the market consolidated its gains, as investors digested a steady stream of fourth-quarter earnings reports. Buoyed by stellar results from the oil patch, Standard & Poors 500 Index companies appeared set to post their tenth consecutive quarter of double-digit profit gains. Performance summary For the 12 months ending February 28, 2006, John Hancock Independence Diversified Core Equity Fund II had a total return of 11.15% at net asset value, handily outpacing the 9.06% and 8.40% returns of the average large-cap blend fund tracked by 2 Morningstar, Inc. and the S&P 500 Index, respectively. Historical performance can be found on pages six and seven. Once again, stock selection was responsible for the Funds outperformance, while our sector weightings had a slightly negative impact. This result is very much in keeping with our overall strategy, which is to maintain the Funds sector weightings and risk profile close to that of its benchmark index while trying to add value through stock picking. In selecting holdings for the Fund, we rely on a methodology that has proven its value over complete market cycles, focusing on undervalued stocks of companies with improving fundamentals. Health care and technology outperform Approximately half of the value we added versus the S&P 500 Index came from favorable stock selection in the health care sector, where the Funds holdings almost tripled the return of the benchmarks components. An ongoing theme in health care has been a bias in favor of HMOs, drug distributors and generic drug manufacturers over large-cap pharmaceutical stocks. The proliferation of generic drugs during the past decade has largely worked to the benefit of these companies while undermining the profitability of the big drug companies, whose branded drugs are being displaced by generics that are much cheaper and just as effective. Express Scripts, Inc., a pharmacy benefits manager (PBM), was one of the Funds top contributors, as there was strong demand from HMOs and large corporations for the companys services. The stocks of drug distributors AmerisourceBergen Corp. and McKesson Corp. also turned in strong performances. Expanding profit margins due in part to the rising volume of generic drug business aided both stocks. Meanwhile, HMOs Humana, Inc. and Aetna, Inc. benefited from effective cost containment and the ability to increase member premiums. Approximately half of the value we added versus the S&P 500 Index came from favorable stock selection in the health care sector In technology, one of the
